DETAILED ACTION
This office action is in response to the amendment filed on 06/24/2021.
Drawings
The drawings were received on 06/24/2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-4, 6, and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a plurality of circuits including a current source and generating an output voltage; the depression-type NMOS transistor having a source commonly connected to a power supply side of the circuits” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 6 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a first NMOS transistor having a source that is grounded, a gate to which an input voltage is applied, and a drain that is connected to an output terminal, the first NMOS transistor operating in a saturation region, and constituting a current source; a second NMOS transistor having a source connected to the output terminal, and a gate to which an input voltage is applied, and operates the second NMOS transistor operating in a saturation region” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 11 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a first NMOS 
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0136606 and US 2008/0297132 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838